          Case 3:19-cv-04363-EMC Document 41 Filed 10/16/19 Page 1 of 2



 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Lori Sambol Brody (State Bar No. 150545)
 3   lbrody@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 4   mvenezia@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff Bryant Vineyards Ltd.

 8

 9                              UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11

12 BRYANT VINEYARDS LTD., a California             Case No. 3:19-cv-04363-EMC
   corporation,
13                                                 The Hon. Edward M. Chen
                Plaintiff,
14                                                 PLAINTIFF BRYANT VINEYARDS
          vs.                                      LTD.’S EVIDENTIARY OBJECTIONS TO
15                                                 AND MOTION TO STRIKE OCTOBER
   LAUREN RIDENHOUR, an individual,                15, 2019 LETTER OF DEFENDANT’S
16                                                 COUNSEL (DKT. 40)
                Defendant.
17                                                 Date:   October 17, 2019
                                                   Time:   1:30 p.m.
18                                                 Crtrm.: 5 -- 17th Floor
19                                                 Trial Date: None Set

20

21

22

23

24

25

26
27

28
     1357695.1                                                      Case No. 3:19-cv-04363-EMC
       PLAINTIFF BRYANT VINEYARDS LTD.’S EVIDENTIARY OBJECTIONS TO AND MOTION TO STRIKE
                    OCTOBER 15, 2019 LETTER OF DEFENDANT’S COUNSEL (DKT. 40)
          Case 3:19-cv-04363-EMC Document 41 Filed 10/16/19 Page 2 of 2



 1               Plaintiff Bryant Vineyards Ltd. (the “Winery”), respectfully submits these evidentiary

 2 objections to and motion to strike the October 15, 2019 letter (the “Letter”), filed by counsel for

 3 defendant Lauren Ridenhour (“Defendant”). Dkt. 40.

 4               First, the Letter is prohibited by the Local Rules. Local Rule 7-3(d) states, “Once a reply is

 5 filed, no additional memoranda, papers or letters may be filed without prior Court approval,” subject

 6 to two exceptions not applicable here. The Letter was filed after Defendant filed her reply and

 7 Defendant did not obtain court approval; the Letter should thus be stricken.

 8               Second, the Letter purports to inform this Court of additional evidence that allegedly

 9 supports Defendant’s argument that this action is a SLAPP suit. Defendant, however, previously

10 confirmed that her SLAPP challenge was solely based on the legal sufficiency of the complaint as

11 opposed to a factual challenge with evidentiary support. Dkt. 32, 36. Either her motion to strike

12 under the anti-SLAPP statutes is based on evidence – and Planned Parenthood Fed’n of Am., Inc. v.

13 Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir. 2018), mandates that the Winery may obtain

14 discovery before the motion is decided – or the motion to strike is based solely on the pleadings –

15 and the newly-submitted “evidence” is wholly improper and solely intended to inject prejudicial

16 material into the court file. In other words, should the evidence not be stricken, the Winery should

17 be entitled to the discovery previously requested in its Ex Parte Application. See Dkt. 34.

18               Finally, the focus of the Letter – i.e., statements made by and the cease-and-desist letter to a
19 third party – has zero relevance to Defendant’s motion. For that reason as well, the Letter should be

20 stricken.

21               Respectfully Submitted:

22 DATED: October 16, 2019                            BROWNE GEORGE ROSS LLP
                                                         Keith J. Wesley
23                                                       Lori Sambol Brody
24                                                       Matthew L. Venezia

25

26                                                    By:          s/ Keith J. Wesley
27
                                                      Attorneys for Plaintiff Bryant Vineyards Ltd.
28
     1357695.1                                                         Case No. 3:19-cv-04363-EMC
                                                 -1-
         PLAINTIFF BRYANT VINEYARDS LTD.’S EVIDENTIARY OBJECTIONS TO AND MOTION TO STRIKE
                      OCTOBER 15, 2019 LETTER OF DEFENDANT’S COUNSEL (DKT. 40)
